Title: To Benjamin Franklin from the Marquis and Marquise de Lafayette and Jean-Baptiste de Gouvion, 27 March 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de,Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de,Gouvion, Jean-Baptiste de
To: Franklin, Benjamin



Paris Ce 27. mars [1784?]

Mr et Mde. La Marquise De lafayette et Mr. De Gouvion profiteront avec grand plaisir de l’Invitation de Monsieur Franklin et auront l’honneur de Diner chez lui Dimanche.
